Citation Nr: 1021809	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left eye, to include blood clots.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities (claimed as a bilateral leg 
disorder caused by smoking).  

3.  Entitlement to service connection for a disorder 
manifested by dizziness.  

4.  Entitlement to service connection for a disorder 
manifested by abdominal cramps.  

5. Entitlement to service connection for skin disease. 

6.  Entitlement to service connection for a disorder 
manifested by shortness of breath.  

7.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated 10 percent disabling.  

8.  Entitlement to an increased rating for residuals of a 
fracture of the 12th thoracic vertebra (T12), rated 10 
percent disabling.  

9.  Entitlement to a compensable rating for residuals of a 
left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had verified active service, as shown on a DD 
Form 214, from June 1979 to June 1985, and he also had six 
(6) years of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for multiple disorders and which denied a 
compensable rating for residuals of a left knee injury, 
denied a rating in excess of 10 percent for residuals of a 
fracture of T12, and granted a 10 percent rating for 
bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Also, a veteran is entitled to 
a hearing before a Veterans Law Judge, either in person, or 
via video conference in lieu of an in-person hearing, if he 
so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2009).  

In the Veteran's VA Form 9, Appeal to the Board, he requested 
a hearing before a Veterans Law Judge at a local RO (commonly 
called a travel Board hearing).  In correspondence from the 
Veteran, received in March 2008, he stated that he would 
return to the United States (from his residence in Germany) 
in September 2008 and desired a travel Board hearing during 
that time.  

By RO letter in August 2008 the Veteran was notified that a 
travel Board hearing was scheduled in September 2008 at a 
local RO. 

However, in September 2008 the Veteran subsequently requested 
that the hearing be postponed for six to eight months and 
stated that his case would be better served if he submitted 
evidence from his local physician, which would require 
translation, and he also requested that he be afforded an 
examination by American physicians at an Air Force Base.  A 
handwritten notation on the request for postponement 
indicates that the motion for postponement was granted.  

Subsequently, in a May 2009 RO letter (about eight months 
after his September 2008 request for a postponement) the 
Veteran was informed that VA did not have facilities to 
conduct hearings outside of the continental United States but 
he was also informed that he could submit a sworn statement 
to an American Embassy or Consulate which would forwarded 
that evidence to the Board.  He was also informed that he 
could submit written testimony or any other evidence to the 
Board directly.  He was notified that if he was planning a 
trip to the United States in the new future and attempt would 
be made to schedule him for a travel Board hearing or, if he 
so desired, a hearing before local RO personnel, to include a 
videoconference with a Decision Review Officer (DRO), and 
such a hearing could be held instead of a Board hearing or in 
addition to a Board hearing.  He was also informed that he 
could have an informal conference with a DRO, which could be 
conducted by telephone.  In that letter he was given a list 
of these possible choices from which he could choose.   
However, the Veteran did not choose any of the potential 
hearing formats.  

In February 2010 additional evidence was received from the 
Veteran but this consisted only of copies of birth 
certificates, which have been translated from German to 
English.  

In a May 2010 Informal Hearing Presentation, the Veteran's 
service representative stated that although the Veteran had 
not responded to the May 2009 RO letter, it did not appear 
that he had ever formally withdrawn his request for a travel 
Board hearing.  It was requested that the case be remanded to 
clarify whether the Veteran still desired a hearing.  

Under these circumstances, the Board is of the opinion that 
the Veteran should be rescheduled for a travel Board hearing 
at the local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge at the Pittsburgh, 
Pennsylvania, Regional Office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


